DeNNY, J.
Tbe defendant does not bring forward tbe assignment of error based on bis exception to tbe failure of tbe court below to sustain bis motion for judgment as of nonsuit. In fact, in bis brief, be brings forward and discusses only two of bis six assignments of error.
Exceptions in tbe record not set out in tbe appellant’s brief, or wben set out therein, if no reason or argument is stated, or authorities cited in support thereof, will be taken as abandoned. Rule 28, Rules of Practice in tbe Supreme Court, 221 N.C. 544.
Tbe defendant assigns as error tbe following portion of bis Honor’s charge: “So tbe Court says and contends that your verdict upon this evidence should be that of guilty as charged in tbe bill of indictment.”
According to tbe record, while bis Honor was giving a summation of tbe State’s contentions and was repeatedly beginning sentences with tbe prefaced clause, “Tbe State contends,” in one sentence by a slip of tbe tongue be inadvertently said, “So the Court says and contends . . .” Tbe Solicitor called tbe inadvertence to bis Honor’s attention and be immediately corrected it; and we perceive no prejudicial barm as having come to tbe defendant injhis respect. S. v. Rogers, 216 N.C. 731, 6 S.E. 2d 499; S. v. Brooks, 225 N.C. 662, 36 S.E. 2d 238; S. v. Deaton, 226 N.C. 348, 38 S.E. 2d 81.
The defendant in bis fifth assignment of error, contends that tbe jury in its verdict, should have fixed tbe value of tbe stolen property.
Tbe indictment is under G.S. 14-71, and not under G.S. 14-72. It is provided in tbe latter statute that if tbe value of tbe stolen property be in doubt tbe “jury shall, in tbe verdict, fix tbe value of tbe property stolen.” Here tbe indictment charged tbe defendant with knowingly and feloniously receiving stolen goods of the value of $210.05. And tbe verdict of “guilty as charged in tbe bill of indictment” necessarily included a finding beyond a reasonable doubt that tbe defendant knowingly and feloniously received tbe stolen goods as charged in tbe bill of indictment. Tbe verdict is amply supported by tbe evidence. In fact, according to tbe evidence, tbe value of tbe wire received by tbe defendant before it was cut up and burned, was worth substantially more than tbe value set out in tbe bill of indictment. Tbe evidence further tends to show that tbe defendant helped to destroy tbe value of tbe wire. And after it was cut up and tbe insulation burned off, be received more than $100.00 for it as junk.
In any event, in a prosecution under G.S. 14-71, tbe jury is not required to fix thbe value of the stolen goods in its verdict. S. v. Morrison, 207 N.C. 804, 178 S.E. 562. This assignment of error is without merit.
We find no prejudicial error in tbe trial below, and tbe judgment will • be upheld.
No error.